                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  SOREN WITT,                                       Case No. 18-cv-06784-VC
                 Plaintiff,
                                                    ORDER APROVING SETTLEMENT
           v.                                       BUT DENYING MOTION TO SEAL
  GLOBAL TILING, INC., et al.,                      Dkt. Nos. 26, 28
                 Defendants.



        The parties’ proposed FLSA settlement is approved, and this case is dismissed with

prejudice under Rule 41(a)(2). See Dkt. No. 28. The Clerk of the Court is directed to close the

case.

        However, the parties’ administrative motion to file under seal is denied. See Dkt. No. 26.

Regardless of whether the “good cause” or “compelling reasons” standard applies, the parties’

interest in maintaining the confidentiality of the settlement amount does not overcome the strong
presumption in favor of unsealing FLSA agreements. See Stalnaker v. Novar Corp., 293 F. Supp.

2d 1260, 1264 (D. Ala. 2003). Accordingly, the Clerk of the Court is directed to unseal Dkt. No.

26-4.

        IT IS SO ORDERED.

Dated: April 15, 2019
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
